DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to the amendment filed on 12/4/20. As per requested, claims 1, 6-8, and 13-14 has been amended, claims 3 and 10 has been cancelled.  Claims 1-2, 4-9, and 11-14 are pending.
The prior art submitted on 12/4/20 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, and 11-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, and 8, it is unclear what particular program or algorithm to 

	As per claims 7, and 14, it is unclear how to determine or calculate a “distance” between the given congestion event and clusters of congestion events in the cluster model.
	Clarification is required for all of the above.
	Claims 2, 4-9, and 11-13, are all depended on claims 1 and 8 rejected as above.
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 8, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/438436 (refers ‘436). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 1 in (‘436) read on claims 1 and 8 of 15/956271. The method claim 1 in (‘436) obvious has all limitations corresponding to system claim 1, and a computer program product claim 8 of 15/956271. 
Claims 2 and 9, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending Application No. 16/438436 (refers ‘436). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 2 in (‘436) read on claims 2 and 9 of 15/956271. The 
Claims 4 and 11, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of copending Application No. 16/438436 (refers ‘436). Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claim 4 in (‘436) read on claims 4 and 11 of 15/956271. The method claim 4 in (‘436) obvious has all limitations corresponding to system claim 4, and a computer program product claim 11 of 15/956271.
Claims 5 and 12, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of copending Application No. 16/438436 (refers ‘436). Although the conflicting claims are not identical, they are not patentably distinct from each otherbecause subject matters of claim 5 in (‘436) read on claims 5 and 12 of 15/956271. The method claim 5 in (‘436) obvious has all limitations corresponding to system claim 5, and a computer program product claim 12 of 15/956271.
Claims 6 and 13, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of copending Application No. 16/438436 (refers ‘436). Although the conflicting claims are not identical, they are not patentably distinct from each subject matters of claim 6 in (‘436) read on claims 6 and 13 of 15/956271.  The method claim 6 in (‘436) obvious has all limitations corresponding to system claim 6, and a computer program product claim 13 of 15/956271.
Claims 7 and 14, are depended on claims 1 and 8 rejected as above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-9, and 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0160695 A1) in view of Meith et al. 
(US 2020/0064139 A1), and Liu et al. (10002530).
	As per claims 1 and 8, Liu et al. (‘695) disclose a system, a computer program product, comprising: at least one processor and a non-transitory computer readable storage medium having program instructions embodied therewith, the 
Continuing in claims 1, and 8, Liu et al. (‘695) disclose wherein the identifying of each given congestion event comprises: identifying a stable congestion seed within the predetermined time period where the average vehicle speed is below the predetermined speed threshold for the particular road in the road network (see at least [0063]; determine a start time of the given congestion event when the average vehicle speed drops below the predetermined speed threshold; determine an end time of the given congestion event when the average vehicle speed increases above the predetermined speed threshold (see at least [0036] and [0074] disclose the traffic change information may indicate when congestion, e.g., normal congestion and/or abnormal congestion, has started, when part of the prior congestion ended, where the congestion spreads, how long the congestion lasted or would likely last; also para. [0063] disclose the congestion link determination module determine the number of vehicles of which the speed is lower than a first threshold, and whether the proportion of the number of vehicles of which the speed is lower than the first threshold in the total number of vehicles on the link is greater than a third threshold), and defining the given congestion event as a process of traffic 
Continuing in claims 1, and 8, Liu et al. (‘695) disclose for each given congestion event determining one or more road condition parameter values comprising a vehicle queuing length for the particular road during the certain period of time (see at least [0063] disclose the congestion link determine module may determine the total number of vehicles on the link based on the traffic data corresponding to the first time point), and determining local clusters of the congestion events for the particular road based at least on the vehicle queuing length for each given congestion event, wherein each local cluster defines a local congestion pattern for 
Continuing in claims 1 and 8, Liu et al. (‘695) disclose grouping the local clusters into one or more global clusters based on the one or more road condition parameters, wherein the global clusters define global congestion patterns in the road network (see at least [0062-0067], [0069-0074], and [0084-0087], all para. 
As per claims 2 and 9, Liu et al. (‘695) disclose identifying each road in the road network based on a road location in the road network (see at least [0062-0067], [0069-0074], and [0084-0087], all para. disclose the clustering module determine one or more congested areas by searching for congested links in the road network).
As per claims 4 and 11, Liu et al. (‘695) disclose the one or more road condition parameters further comprise traffic parameters (see at least [0062-0064], [0078], and [0084-0088]).
As per claims 5 and 12, Liu et al. (‘695) disclose the one or more road condition parameters further comprise weather parameters (see at least [0003]).  Another reference to Mieth et al. also disclose the one or more road condition parameters further comprise weather parameters (see at least [0060]).
As per claims 6 and 13, Liu et al. (‘695) disclose each congestion event in the local clusters is a regular congestion event (see at least [0066], and [0069-0073]).
As per claims 7 and 14, Liu et al. (‘695) disclose to determine a given local cluster of the local clusters for the particular road, the at least one processor further performs operations comprising: determining a cluster model corresponding to the 
				Remarks
8.	Applicant’s amendment filed on 12/4/20 has been considered.
Applicant has not filed the Terminal disclaimer yet, therefore, the rejection under the nonstatutory double patenting rejection is maintained as above.
The new ground of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 as above.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/          Primary Examiner, Art Unit 3664